21-10359-tmd Doc#4 Filed 05/04/21 Entered 05/04/21 16:06:59 Main Document Pg 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

                                                  §
 In re:                                           §    Chapter 11
                                                  §
 WC 6TH AND RIO GRANDE, LP                        §    Case No. 21-10359
                                                  §
                     Debtor.                      §
                                                  §

           NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

TO ALL PARTIES, PLEASE TAKE NOTICE THAT:

          COME NOW Charles R. Gibbs and Eric C. Seitz of McDermott Will & Emery LLP and file

this Notice of Appearance and Demand for Service of Papers (this “Notice”) on behalf of COMM

2013-CR13 West 6th Street, LLC (the “Appearing Party”) and, pursuant to section 1109(b) of title 11

of the United States Code (the “Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure 2002

(the “Bankruptcy Rules”), respectfully request that all notices given or required to be given in this

proceeding and all papers served or required to be served in this proceeding, be given to and served

upon the undersigned at the office, postal address, telephone and facsimile numbers and e-mail

addresses listed as follows:

                               Charles R. Gibbs (TX Bar No. 07846300)
                                 Eric C. Seitz (TX Bar No. 24067863)
                                  McDermott Will & Emery LLP
                                2501 North Harwood Street, Suite 1900
                                        Dallas, TX 75201-1664
                                      Telephone: (214) 295-8000
                                      Facsimile: (972) 232-3098
                                          crgibbs@mwe.com
                                           eseitz@mwe.com

          PLEASE TAKE FURTHER NOTICE that this Notice encompasses all notices, copies and

pleadings referred to in section 1109(b) of the Bankruptcy Code and in Bankruptcy Rules 2002, 3017,

9007 and 9010, including, without limitation, notices of any orders, motions, demands, complaints,
                                                 1
21-10359-tmd Doc#4 Filed 05/04/21 Entered 05/04/21 16:06:59 Main Document Pg 2 of 4



petitions, pleadings, plans of reorganization, disclosure statements, requests, or applications, and any

other documents brought before this Court in this case, whether formal or informal, written or oral, or

transmitted or conveyed by mail, delivery, telephone, telex or otherwise which affect or seek to affect

the above case.

       PLEASE TAKE FURTHER NOTICE that neither this Notice nor any prior or later

appearance shall be deemed or construed to be a waiver of any substantive or procedural rights of the

Appearing Party including, without limitation: (i) the right to have final orders in noncore matters

entered only after de novo review by the United States District Court for the Western District of Texas

(the “District Court”), (ii) the right to trial by jury in any proceedings so triable in this case or in any

case, controversy, or proceeding related to this case, (iii) the right to have the District Court withdraw

the reference in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have any

matter in which this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution heard by the District Court, or (v) any

other rights, claims, actions, defenses, setoffs or recoupments to which the Appearing Party is or may

be entitled, in law, in equity, or otherwise, all of which rights, claims, actions, defenses, setoffs and

recoupments are expressly reserved. Unless and until the Appearing Party expressly states otherwise,

the Appearing Party does not consent to the entry of final orders or judgments by this Court if it is

determined that this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

                             [Remainder of Page Intentionally Left Blank]




                                                     2
21-10359-tmd Doc#4 Filed 05/04/21 Entered 05/04/21 16:06:59 Main Document Pg 3 of 4




      Dated: May 4 2021
             Dallas, Texas

                                           MCDERMOTT WILL & EMERY LLP

                                           /s/ Eric C. Seitz
                                           Charles R. Gibbs
                                           Texas State Bar No. 7846300
                                           Eric C. Seitz
                                           Texas State Bar No. 24067863
                                           2501 North Harwood Street, Suite 1900
                                           Dallas, TX 75201-1664
                                           Telephone: (214) 295-8000
                                           Facsimile: (972) 232-3098
                                           Email: crgibbs@mwe.com
                                                   eseitz@mwe.com

                                           Counsel to COMM 2013-CR13 West 6th Street,
                                           LLC




                                       3
21-10359-tmd Doc#4 Filed 05/04/21 Entered 05/04/21 16:06:59 Main Document Pg 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that on May 4, 2021, I caused a true and correct copy of the foregoing document to
be served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Western District of Texas upon all parties of record consenting to such service and by First Class
U.S. Mail as indicated below.

                                                             /s/ Eric C. Seitz
                                                                 Eric C. Seitz

   WC 6th and Rio Grande, LP                         Office of the United States Trustee
   814 Lavaca Street                                 903 San Jacinto Blvd.
   Austin, Texas 78701                               Room 230
   Debtor                                            Austin, Texas 78701
   Via First Class U.S. Mail                         Via First Class U.S. Mail




                                                 4
